The offense is the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
A still was observed in operation by the State's witness who came upon it accidentally and found the appellant and others present. According to the State's theory, appellant was taking part in the manufacture of whisky which was in progress.
Appellant testified, conceding his presence, but asserted that he was taking no part and had no interest in the transaction, except that he had endeavored to dissuade his brother and others from committing the offense.
The only rulings complained of are those touching the refusal of certain special charges. Each of these were designed to present in an affirmative manner appellant's defensive theory, namely, that his *Page 408 
mere presence would not justify a conviction, and that he took no part in the commission of the offense and gave no encouragement to those who were making the whisky.
The law of principals was submitted to the jury in a paragraph of the charge which elicited no complaint from the appellant and in which no departure from the approved precedents has been observed. In connection with it, the following paragraph was embraced in the main charge:
"You are further instructed that the mere presence of a person at the time and place of the commission of an offense would not make him a principal and if you believe, or have a reasonable doubt as to such fact, that the defendant went to the still; but did not aid or encourage by acts or word the making of whisky, if whisky was made, you cannot convict him."
We are unable to conclude that any further instruction was required to inform the jury of the applicable law and to protect the rights of the appellant.
The record revealing no error, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 23, 1924.